DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-19 have been cancelled.
Claims 1-10 & 20 (renumbered 1-11) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1 & 20.  More specifically, the prior art of record does not specifically suggest receiving a query at a dataset access platform, the query being formatted in a structured relational format and configured to request to access to a dataset; generating a copy of the query, the copy being identified as a master and configured to be stored in a datastore; parsing the query to determine a format associated with the dataset and to identify whether an access control condition is required to access the dataset; rewriting, using a proxy server, the copy of the query using data formatted in a triples-based format into an optimized query having at least the access control condition formatted in the triples-based format; configuring the optimized query to be transmitted to a location at which the dataset is stored, the optimized query being configured to pass the access control condition to gain authorization to retrieve the dataset; converting the dataset to the triples-based format; and rendering the dataset to display on an interface configured to present the dataset in response to the query, the dataset being further converted from the triples-based format to a format associated with the interface.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        March 27, 2021